Opinion by
Tyson, J.
The bill in this case was filed by the appellant against the appellee, to cancel a foreclosure sale under a power contained in a mortgage, and to cancel said mortgage as a cloud upon the complainant’s title. The facts of the case are substantially the same, with the exception of the names of the parties litigant, as those stated in the opinion of the court in the case of Land Mortgage Investment Agency Co. v. Preston, 119 Ala. 290.
On the final submission of the cause, on the pleadings and proof, the chancellor decreed that the complainant was not entitled to the relief prayed for, but that the defendants, who had filed a cross-bill, were entitled to the relief prayed for therein.
On this appeal, upon the authority of Land Mortgage Invest. Agency Co. v. Preston, supra, the decree of the chancellor is reversed and a decree here rendered denying the relief prayed for by the cross complainant, and ordering the cross-bill dismissed, and granting the relief prayed for by the complainant in the original bill.